



EXHIBIT 10.21

 


VANTAGEMED CORPORATION

Amendment 1 to the Management Employment Agreement with James Seiler

 

 

This Amendment 1 is made as of 18 September 2001 by and between VantageMed
Corporation, a Delaware Corporation (the Company or VantageMed) and James Seiler
(Employee).

 

Whereas, the parties entered into a Management Employment Agreement on 6 August
1999 (the Management Employment Agreement).

 

Whereas, pursuant to Section 1, the Management Employment Agreement specified a
term commencing on the Effective Date and ending on August 1, 2002.

 

Whereas pursuant to Section 1, the Management Employment Agreement specified an
annual Base Salary of $120,000.

 

Whereas, this amendment 1 to the Management Employment Agreement was ratified
and authorized pursuant to a meeting of the board of Directors of VantageMed on
18 Sep 2001.

 

NOW, THEREFORE, on consideration of an extension of the mutual covenants set for
in the Management Employment Agreement, the parties agree as follows:

 

Section 1 of the Management Employment Agreement shall be amended as follows:

 

The Agreement ending date of August 1, 2002 shall be deleted and replaced with a
ending date of August 1, 2004.

 

The Base Salary amount of $120,000 shall be deleted and replaced with the Base
Salary of $160,000.  The first date the Employee shall be entitled to be paid at
the Amended Base Salary amount shall be 1 November 2001.

 

All other terms and conditions of the Management Employment Agreement shall
remain the same.

 

IN WITNESS WHEREOF, the parties have executed this Management Employment
Agreement as of 18 September 2001.

 

VantageMed Corporation

 

EMPLOYEE

 

 

 

 

 

By:

/S/ JOEL HARRIS

 

By:

/S/ JAMES SEILER

 

  Joel Harris

 

 

 

Title:

  Presidentr

 

James Seiler


 

--------------------------------------------------------------------------------

